        Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 1 of 18



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:18-CR-6
                                           :
             v.                            :   (Judge Conner)
                                           :
EMERSON MILLER,                            :
                                           :
                    Defendant              :

                                  MEMORANDUM

      Defendant Emerson Miller objects to being classified as a career offender

under the United States Sentencing Guidelines. He raises an issue of first

impression for this circuit. Miller contends that recent amendments to the

Controlled Substances Act (“federal CSA”), 21 U.S.C. § 801 et seq., remove his prior

state conviction—possession with intent to deliver marijuana—from the purview of

the career-offender guideline’s definition of “controlled substance offense.”

I.    Factual Background and Procedural History

      A federal grand jury sitting in Harrisburg, Pennsylvania, returned a seven-

count indictment against Miller in January 2018. (Doc. 1). The indictment charged

Miller with four counts of distribution and possession with intent to distribute

unspecified quantities of cocaine base in violation of 21 U.S.C. § 841(a)(1) (Counts 2

through 5), two counts of possession of a firearm by a convicted felon in violation of

18 U.S.C. § 922(g) and § 924(e) (Counts 1 and 6), and one count of possession of a

firearm with an obliterated serial number in violation of 18 U.S.C. § 922(k) (Count

7). (Id.) The government subsequently filed a felony information under 21 U.S.C.
        Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 2 of 18



§ 851(a)(1), seeking to enhance Miller’s statutory sentencing exposure based upon

his prior felony controlled-substance convictions. (See Doc. 8).

       On April 1, 2019, Miller pled guilty to Counts 5, 6, and 7. (See Doc. 52). The

written plea agreement includes two nonbinding stipulations: first, that Miller is

responsible for between 11.2 and 16.8 grams of cocaine and, second, that the serial

number on the at-issue firearm was obliterated. (Doc. 48 ¶ 11). The agreement also

includes a provision wherein the government agrees to recommend a sentence of

188 months’ imprisonment, ostensibly on the assumption that Miller would qualify

as a career offender. (See id. ¶ 12).

       The presentence report catalogues Miller’s three offenses into two separate

groups as required under Guidelines Section 3D1.2(c) and (d). (See Doc. 54 ¶ 17).

The controlled-substance offense (Group 1) has an adjusted offense level of 18. (Id.

¶ 23). The firearms offenses (Group 2) receive a base offense level of 24 pursuant to

Section 2K2.1(a)(2) (because the report finds that Miller committed these offenses

after sustaining at least two prior felony controlled-substance convictions), and a

four-level enhancement under Section 2K2.1(b)(4)(B) (because the firearm had an

obliterated serial number), resulting in an adjusted offense level of 28. (Id. ¶¶ 24,

25, 29). Applying multicount adjustment rules, the combined adjusted offense level

for all groups becomes 28. (See id. ¶ 28). However, the report also finds that Miller

qualifies as a career offender, increasing his combined adjusted offense level to 34.

(Id. ¶ 34). With a three-level reduction for acceptance of responsibility, (id. ¶¶ 35-

36), the report calculates a total offense level of 31, (id. ¶ 37).




                                              2
          Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 3 of 18



      The career-offender designation impacts Miller’s criminal history category

too. Miller has a criminal history score of seven, which equates to a criminal history

category of IV. (Id. ¶ 48). But with a career-offender classification, Miller’s criminal

history category is automatically increased to VI. (Id. ¶ 49). An offense level of 31

and criminal history category of VI produce a Guidelines range of 188 to 235

months’ imprisonment. 1 (Id. ¶ 73).

II.   Discussion

      Miller raises two objections to the presentence report, both of which

implicate the Guidelines’ definition of “controlled substance offense.” He first

challenges his designation as a career offender for, among other things, having two

prior felony convictions for controlled-substance offenses. 2 See U.S.S.G. § 4B1.1(a).

And he objects to the enhanced base offense level applied to the firearms group,

since that enhancement is also predicated on having two prior felony convictions

for controlled-substance offenses. See U.S.S.G. § 2K2.1(a)(2). Both guidelines use




      1
       By way of comparison, Miller will be facing a substantially lower Guidelines
range of 63-78 months if his objections are sustained (eliminating the career-
offender enhancement and the elevated base offense level under Section
2K2.1(a)(2)).
      2
        Section 4B1.1 classifies a defendant as a “career offender” if “(1) the
defendant was at least eighteen years old at the time the defendant committed the
instant offense of conviction; (2) the instant offense of conviction is a felony that is
either a crime of violence or a controlled substance offense; and (3) the defendant
has at least two prior felony convictions of either a crime of violence or a controlled
substance offense.” U.S. SENTENCING GUIDELINES MANUAL § 4B1.1(a) (U.S.
SENTENCING COMM’N 2018) (hereinafter “U.S.S.G.”). Only the third element is at
issue in Miller’s case.


                                           3
        Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 4 of 18



the same definition of “controlled substance offense.” See id. § 4B1.2(b); see also id.

§ 2K2.1 cmt. n.1 (incorporating definition provided by Section 4B1.2(b)).

      Although these objections involve several nested issues, our inquiry is, at

bottom, a narrow one: does the definition of marijuana under Pennsylvania law

sweep more broadly than its federal counterpart? Miller contends that it does and

that, as a result, his 2008 conviction for possession with intent to deliver a controlled

substance (marijuana) under 35 PA. STAT. AND CONS. STAT. § 730-113(a)(30) cannot

qualify as a predicate “controlled substance offense” under the Guidelines. Our

review of the applicable law reveals Miller to be correct. Because Congress carved

“hemp” out of the federal CSA’s definition of marijuana in the 2018 Farm Bill, Pub.

L. No. 115-334, § 12619, 132 Stat. 4490, 5018 (2018), and because Pennsylvania law

includes no like exclusion, the state and federal definitions of “marihuana” no

longer match, and a Pennsylvania conviction for possession with intent to deliver

marijuana cannot qualify as a Guidelines controlled-substance offense.

      A.     Divisibility of Section 780-113(a)(30)

      Our analysis is initially guided by the categorical approach. See United

States v. Williams, 898 F.3d 323, 333 (3d Cir. 2018) (citing Taylor v. United States,

495 U.S. 575, 588 (1990)). Under this approach, we compare “the elements

of the statute forming the basis of the defendant’s conviction with the elements of

the [federal] ‘generic’ crime—i.e., the [federal] offense as commonly understood.”

United States v. Henderson, 841 F.3d 623, 627 (3d Cir. 2016) (citation omitted). Our

focus is on “the statutory definitions—i.e., the elements” of the offenses at issue,

“not . . . the particular facts underlying [the defendant’s] convictions.” United


                                           4
        Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 5 of 18



States v. Chapman, 866 F.3d 129, 133-34 (3d Cir. 2017) (quoting Descamps v. United

States, 570 U.S. 254, 261 (2013)). If, however, the state statute is “divisible”—that is,

it provides alternative elements for a conviction and “thereby define[s] multiple

crimes”—we must apply the “modified” categorical approach to determine “which

alternative formed the basis of the defendant’s prior conviction.” Henderson, 841

F.3d at 627 (quoting Mathis v. United States, 579 U.S. ___, 136 S. Ct. 2243, 2249

(2016); Descamps, 570 U.S. at 257). Only if the elements of the prior conviction

match, or are narrower than, the federal crime will the prior offense qualify as a

“controlled substance offense” under the career-offender guideline. United States

v. Dahl, 833 F.3d 345, 349 (3d Cir. 2016) (citing Descamps, 570 U.S. at 261).

      The Third Circuit addressed Section 780-113(a)(30)’s status as a career-

offender predicate just two years ago in United States v. Glass, 904 F.3d 319 (3d Cir.

2018). Glass, however, confronted a different issue: the defendant argued that the

state statute criminalized mere offers to sell while federal law did not, rendering

Section 780-113(a)(30) categorically broader than its federal counterpart. Glass, 904

F.3d at 322. The question was whether the conduct criminalized by the state (i.e.,

the manner of committing the offense) swept more broadly than the conduct

criminalized at the federal level. Id. The Glass court determined that it did not and

upheld the defendant’s Section 780-113(a)(30) convictions as career-offender

predicates. Id. at 324.

      The nuanced question raised here is whether the substance criminalized by

the state is broader than the substance criminalized by the federal government.

And that question must be addressed at a more granular level, since our court of


                                            5
          Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 6 of 18



appeals has said time and again that Section 780-113(a)(30) is divisible by drug type,

see United States v. Abbott, 748 F.3d 154, 159 (3d Cir. 2014); Henderson, 841 F.3d at

629 n.5, even if it may be indivisible as to “manner of committing the offense,” see

United States v. Daniels, 915 F.3d 148, 152 n.3 (3d Cir. 2019) (discussing relationship

between Abbott and Glass). We must therefore apply the modified categorical

approach and look to the available Shepard documents to determine Miller’s

specific offense of conviction. See Shepard v. United States, 544 U.S. 13, 20, 26

(2005). That review confirms that Miller’s 2008 conviction under Section 780-

113(a)(30) was for possession with intent to deliver marijuana. (See Doc. 78-1). 3

      B.      Element-to-Element Comparison

      Our next step is to identify the elements of Miller’s prior conviction, as it is

well settled that “[a] state conviction cannot qualify as a ‘controlled substance

offense’ if its elements are broader than those listed in Section 4B1.2(b).” Glass, 904

F.3d at 321-22 (citing Mathis, 579 U.S. at ___, 136 S. Ct. at 2251). Again, only if the

elements of the prior conviction match, or are narrower than, the federal crime can

the prior offense qualify as a “controlled substance offense” under the career-

offender guideline. Dahl, 833 F.3d at 349. The elements of Miller’s 2008 conviction

are (1) “possession [(2)] with intent to . . . deliver [(3)] a controlled substance”—that



      3
        Because Section 780-113(a)(30) is divisible by drug type, we reject Miller’s
broader argument that a mismatch between the state and federal schedules renders
Section 780-113(a)(30)—as a whole—categorically overbroad. We further observe
that Miller’s presentence report identifies a second predicate controlled-substance
conviction: 2010 possession with intent to deliver cocaine base. Miller does not
contend that this offense sweeps more broadly than Section 4B1.2(b), so his
objections hinge on the 2008 marijuana conviction.


                                            6
        Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 7 of 18



is, marijuana—[(4)] “by a person not registered under” Pennsylvania’s Controlled

Substance, Drug, Device and Cosmetic Act (“Pennsylvania CSA”). See 35 PA. STAT.

AND CONS. STAT. §§   780-104(1)(iv), -113(a)(30). The only element at issue is the

controlled substance: marijuana.

       At the time of Miller’s offense conduct and conviction, and indeed to the

present day, Pennsylvania’s CSA defines “marihuana” as follows:

             all forms, species and/or varieties of the genus Cannabis
             sativa L., whether growing or not; the seeds thereof; the
             resin extracted from any part of such plant; and every
             compound, manufacture, salt, derivative, mixture, or
             preparation of such plant, its seeds or resin; but shall not
             include tetrahydrocannabinols, the mature stalks of such
             plant, fiber produced from such stalks, oil or cake made
             from the seeds of such plant, any other compound,
             manufacture, salt, derivative, mixture, or preparation of
             such mature stalks (except the resin extracted therefrom),
             fiber, oil, cake, or the sterilized seed of such plant which is
             incapable of germination.

35 PA. STAT. AND CONS. STAT. § 780-102(b) (2007); id. (2008); id. (2019). This

definition contains no mention of tetrahydrocannabinol or “THC” concentration.

      We then compare this element to the corresponding element in the federal

offense. See Singh v. Attorney Gen., 839 F.3d 273, 284 (3d Cir. 2016). The federal

“offense” here is a “controlled substance offense” as defined by Section 4B1.2(b) of

the Guidelines. That section states,

             the term “controlled substance offense” means an offense
             under federal or state law, punishable by imprisonment
             for a term exceeding one year, that prohibits the
             manufacture, import, export, distribution, or dispensing
             of a controlled substance (or a counterfeit substance) or
             the possession of a controlled substance (or a counterfeit
             substance) with intent to manufacture, import, export,
             distribute, or dispense.


                                            7
           Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 8 of 18




U.S.S.G. § 4B1.2(b). Of particular relevance for Miller’s case is the final clause:

“possession of a controlled substance . . . with intent to . . . distribute[] or dispense.”

Id. (emphasis added). Whether Miller’s marijuana conviction qualifies as a

controlled-substance offense turns on the meaning of the term “controlled

substance” as used in Section 4B1.2(b).

               1.    Federal CSA Definition of “Controlled Substance”

       Courts are divided on whether “controlled substance” in Section 4B1.2(b) is

governed by the federal CSA schedules. 4 On one side of the split stand the Second,

Fifth, Eighth, Ninth, and possibly Tenth Circuits. The Second Circuit has directly

held that a “controlled substance” under Section 4B1.2(b) must be one that is

contained in the federal CSA’s schedules. 5 See United States v. Townsend, 897 F.3d

66, 68, 71 (2d Cir. 2018). In a thoughtful and well-reasoned opinion, the Townsend

court emphasized the “need for uniform application” of the federal Guidelines, as

well as the presumption that “application of a federal law does not depend on state

law unless Congress plainly indicates otherwise.” Id. (citing Jerome v. United

States, 318 U.S. 101, 104 (1943)). The Fifth, Eighth, and Ninth Circuits have

employed similar reasoning in finding that the term “drug trafficking offense” in



       4
        Miller maintains that “controlled substance” is defined exclusively by the
federal CSA’s schedules of enumerated substances, a position that the government
does not challenge. (See generally Docs. 78-80).
       5
       The actual guideline at issue in Townsend was Section 2K2.1(a), see
Townsend, 897 F.3d at 68-69, but, as noted above, Application Note 1 to Section
2K2.1 expressly adopts the definition of “controlled substance offense” found in
Section 4B1.2(b), see U.S.S.G. § 2K2.1 cmt. n.1.


                                             8
        Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 9 of 18



Section 2L1.2—with a definition nearly identical to Section 4B1.2(b)’s “controlled

substance offense”—is defined by the federal CSA and its schedules. See United

States v. Gomez-Alvarez, 781 F.3d 787, 793 (5th Cir. 2015); United States v. Leal-

Vega, 680 F.3d 1160, 1166 (9th Cir. 2012); United States v. Sanchez-Garcia, 642 F.3d

658, 661 (8th Cir. 2011); see also United States v. Walker, 858 F.3d 196, 200 n.4

(4th Cir. 2017) (noting that “drug trafficking offense” under Section 2L1.2 is

“substantively identical” to Section 4B1.2(b)). The Tenth Circuit has signaled its

agreement with the Ninth Circuit in an unpublished decision. See United States

v. Abdeljawad, 794 F. App’x 745, 748 (10th Cir. 2019) (nonprecedential) (quoting

Leal-Vega, 680 F.3d at 1167).

      On the other side of the divide are the Sixth, Seventh, and Eleventh Circuits,

although it appears that only the Seventh Circuit has issued a precedential opinion

on the matter. See generally United States v. Ruth, 966 F.3d 642 (7th Cir. 2020)

(relying on United States v. Hudson, 618 F.3d 700, 701 (7th Cir. 2010)); United

States v. Peraza, 754 F. App’x 908 (11th Cir. 2018) (nonprecedential) (relying on,

inter alia, United States v. Smith, 775 F.3d 1262 (11th Cir. 2014)); United States

v. Sheffey, No. 18-3775, ___ F. App’x ___, 2020 WL 3495944 (6th Cir. June 29, 2020)

(nonprecedential); United States v. Smith, 681 F. App’x 483, 488 (6th Cir. 2017)

(nonprecedential). The gist of the Seventh Circuit’s reasoning in Ruth is that

Section 4B1.2(b) does not explicitly cross-reference or import the federal CSA,

whereas other definitions in the career-offender guideline and Section 2D1.1

specifically incorporate federal statutes. See Ruth, 966 F.3d at 651-52. Ruth also

relies on a prior Seventh Circuit decision which determined that “counterfeit


                                           9
           Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 10 of 18



substance” in Section 4B1.2(b) should be defined by how it “is commonly

understood” and should be given “its natural meaning” rather than cabining it “to a

particular state’s concept of what is meant by that term.” Id. at 652 (quoting

Hudson, 618 F.3d at 703); see also id. at 654. 6

       We are persuaded by the ratio decidendi of the Second, Fifth, Eighth, and

Ninth Circuits. We agree that uniformity in federal sentencing is paramount,

particularly with respect to application of the career-offender enhancement.

Indeed, it is one of the primary goals of the Guidelines. See U.S.S.G. Ch. One, Pt.

A(1)(3) (explaining that Congress sought “reasonable uniformity in sentencing by

narrowing the wide disparity in sentences imposed for similar criminal offenses

committed by similar offenders”). The severe consequences of career-offender



       6
        We assign little weight to the Sixth and Eleventh Circuit’s unpublished
decisions. The Eleventh Circuit’s decision in Peraza was based on that court’s
determination that binding precedent foreclosed the defendant’s career-offender
challenge to a particular state predicate. See Peraza, 754 F. App’x at 910. The case
relied on by the Peraza court, however, involved a challenge to Section 4B1.2(b)’s
lack of a mens rea requirement; it did not address the term “controlled substance”
or whether that element is defined by the federal CSA’s schedules. See Smith, 775
F.3d at 1264, 1268. Nor are the Sixth Circuit’s decisions persuasive. In Smith, the
panel simply stated, without elaboration or citation, that “there is no requirement
that the particular controlled substance underlying a state conviction also be
controlled by the federal government.” Smith, 681 F. App’x at 689. And Sheffey
merely adopts the cursory reasoning in Smith. Sheffey, 2020 WL 3495944, at *6.
Notably, the Sheffey panel then drilled down, using the modified categorical
approach, to establish the defendant’s crime of conviction with respect to the
substance at issue. See Sheffey, 2020 WL 3495944, at *6-7. Finding that the
defendant’s crime of conviction was trafficking heroin, “which is a federally
controlled substance,” the court determined that the offense qualified as a
controlled-substance predicate. Id. at *7. But see United States v. Pittman, 736 F.
App’x 551, 553 (6th Cir. 2018) (nonprecedential) (defining “controlled substance” in
Section 4B1.2(b) by reference to federal CSA without acknowledging Smith or
providing reasoning).


                                            10
       Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 11 of 18



classification should not be contingent on a particular state’s decision regarding

which substances to control. See Townsend, 897 F.3d at 71; Leal-Vega, 680 F.3d at

1166 (quoting Taylor, 495 U.S. at 589). We likewise concur with Leal-Vega that

“controlled substance”—unlike “counterfeit substance”—is a term of art that

simply is not susceptible to an ordinary, commonly understood meaning untethered

to a statute; rather, whether a substance is in fact “controlled” necessarily depends

on the existence of a local, state, or federal law deeming it so. Leal-Vega, 680 F.3d

at 1166-67.

      We are further influenced by our court of appeals’ analysis in Glass dealing

with closely related issues. In discussing the defendant’s argument concerning

Section 780-113(a)(30)’s term “deliver” as defined by Section 780-102(b), the Glass

court sua sponte identified the federal CSA as the “federal counterpart” to the

Pennsylvania CSA for purposes of the career-offender challenge under review. See

Glass, 904 F.3d at 322 (citing 21 U.S.C. § 802(8) (defining “deliver”)). The panel

could have used an ordinary, generic meaning of the term “deliver” when

addressing the defendant’s argument, but it did not. Instead, the court looked to

the federal CSA’s definitions to inform whether “deliver” under Pennsylvania law

swept more broadly than Section 4B1.2(b)’s language. See id. We see no reason

why the federal CSA’s definition of “controlled substance,” see 21 U.S.C. § 802(6),

should not also be the “federal counterpart” that is looked to when determining the

meaning of the term “controlled substance” in Section 4B1.2(b).

      To be abundantly clear, we hold that, for purposes of career-offender

classification, the term “controlled substance” in Section 4B1.2(b) “must refer


                                          11
       Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 12 of 18



exclusively to those drugs listed under federal law—that is, the [federal] CSA.”

Townsend, 897 F.3d at 71.

              2.    Categorical Comparison of Elements

      Having established that the federal CSA’s schedules control, we look to that

statute’s definition of marijuana for the required categorical element-to-element

comparison. Following passage of the 2018 Farm Bill, the federal Schedule I

controlled substance of “marihuana” is defined similarly to Pennsylvania’s law but

explicitly excludes hemp. Section 802(16)(A) of Title 21 defines “marihuana” as “all

parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof; the

resin extracted from any part of such plant; and every compound, manufacture,

salt, derivative, mixture, or preparation of such plant, its seeds or resin.” 21 U.S.C.

§ 802(16)(A). Subsection 16(B) then expressly excludes “hemp” and cross-

references Section 1639o(1) of Title 7 for hemp’s definition. Id. § 802(16)(B). Hemp,

in turn, is defined as the “plant Cannabis sativa L. and any part of that plant” with a

THC “concentration of not more than 0.3 percent on a dry weight basis.” 7 U.S.C.

§ 1639o(1).

      It is immediately apparent that Pennsylvania’s CSA defines marijuana more

broadly than its federal counterpart. Put differently, Pennsylvania’s CSA—with

regard to marijuana offenses—criminalizes more conduct than its federal analogue.

Specifically, Pennsylvania criminalizes possession with intent to deliver hemp, that

is, Cannabis sativa L. with a THC concentration at or below 0.3 percent; the federal

CSA does not. When an element of a state crime sweeps more broadly than an

element of the corresponding federal offense, the state crime cannot constitute a


                                           12
          Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 13 of 18



career-offender predicate. Glass, 904 F.3d at 321. Following the 2018 Farm Bill

amendments, that is exactly what Pennsylvania’s possession-with-intent-to-deliver-

marijuana law does. So it cannot constitute a controlled-substance predicate under

Section 4B1.2(b).

      The government’s arguments to the contrary are unpersuasive. The

government first contends that, because the federal CSA’s definition of marijuana

was not amended until 2018, this definition has “no bearing” on whether Miller’s

2008 conviction qualifies as a career-offender predicate. (See Doc. 79 at 6).

According to the government, because “[c]ourts begin their ‘categorical analysis by

examining the text of the statute at the time of conviction,’” (id. (citing Ramos, 892

F.3d at 607; United States v. Steed, 879 F.3d 440, 448-49 (1st Cir. 2018))), 7 both the

potential state predicate offense and the corresponding federal offense must be

viewed at the time of the prior state conviction—here, 2008.

      The government is only half right. “Under the categorical approach, we look

to the elements of the state statute as it existed at the time of the prior conviction.”

Dahl, 833 F.3d at 354 (emphasis added) (citing Taylor, 495 U.S. at 598). The portions

of both Ramos and Steed referenced by the government merely provide examples

of this well-settled rule in action. See Ramos, 892 F.3d at 607 (discussing elements

of defendant’s prior 1998 conviction under 18 PA. CONS. STAT. § 2702 as they existed

at time of state guilty plea); Steed, 879 F.3d at 448-49 (discussing defendant’s prior



      7
        We are unsure where the government draws its quotation on page 6 of its
briefing. That quotation does not appear in Ramos or Steed, or in any other case
that we could find.


                                            13
       Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 14 of 18



2000 conviction under N.Y. PENAL LAW § 160.10(2)(a) and interpretive case law

existing at the time of that conviction).

      When applying the categorical approach, however, courts look to the federal

offense as it presently exists. This makes intuitive sense, because the categorical

approach is predominantly used to determine present-day implications of prior

convictions. See, e.g., 18 U.S.C. § 924(e); 21 U.S.C. §§ 841, 851; U.S.S.G. §§ 2L1.2,

2K2.1, 4B1.1, 4B1.5; see also 8 U.S.C. § 1227(a)(2)(A)(iii), (B)(i) (deportation

consequences of prior convictions). When the federal “offense” is provided by the

sentencing Guidelines, like Section 4B1.2(b), we need look no further than Chapter

One of the Guidelines. Section 1B1.11 mandates that courts “use the Guidelines

Manual in effect on the date that the defendant is sentenced” unless it would raise

ex post facto clause concerns. See U.S.S.G. § 1B1.11(a), (b)(1). The government has

provided no reason (or authority) for utilizing 2008 federal schedules to determine

career-offender applicability at a sentencing in 2020 that necessarily relies on the

most current version of the Guidelines. Hence, we are unpersuaded.

      The government next argues that Pennsylvania “carved out an exemption for

hemp cultivation and processing in 2016,” so the mismatch in controlled-substance

schedules has been rectified. (Doc. 79 at 8). In 2016, Pennsylvania enacted the

Industrial Hemp Research Act of July 20, 2016, P.L. 822, No. 92, which legalized

certain hemp cultivation and processing by amending Pennsylvania’s Agriculture

Code—Title 3 of Pennsylvania’s Consolidated Statutes. See generally 3 PA. CONS.




                                            14
          Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 15 of 18



STAT. § 701 et seq. 8 This 2016 amendment provides that agriculture practices

related to licensed hemp production under Title 3 “shall not be in violation of the

laws of the Commonwealth including” the Pennsylvania CSA. Id. § 706(1).

According to the government, this amendment makes Miller’s 2008 marijuana

conviction “not overbroad.” (Doc. 79 at 13).

      This argument fails for at least two reasons. First, even if a legislative

amendment in 2016 decriminalized hemp under Pennsylvania law, we must look to

the state’s law as it existed at the time of Miller’s prior conviction. Dahl, 833 F.3d at

354. Obviously, in 2008, the 2016 Industrial Hemp Research Act did not exist, and

we are unaware of any other statutory exemption for hemp at that time.

      Second, although the Industrial Hemp Research Act provides protections for

certain regulated hemp production, it did not remove hemp from the Pennsylvania

CSA’s schedule of controlled substances or otherwise decriminalize its possession

or distribution. The Act simply states that “activity conducted in compliance with

this chapter shall not be in violation of the laws of the Commonwealth,” including

the Pennsylvania CSA. 3 PA. CONS. STAT. § 706 (emphasis added); cf.

Commonwealth v. Jezzi, 208 A.3d 1105, 1115 (Pa. Super. Ct. 2019) (noting that

Commonwealth’s statutory amendments permitting medicinal marijuana did not

remove marijuana from Pennsylvania CSA schedules). The 2016 amendment

merely permits a limited set of licensed cultivators to grow and possess an


      8
        The Industrial Hemp Research Act, similar to federal law, defines “hemp,”
as “[t]he plant Cannabis sativa L. and any part of the plant, whether growing or not,
with a delta-9 tetrahydrocannabinol [THC] concentration of not more than 0.3% on
a dry-weight basis.” 3 PA. CONS. STAT. § 702.


                                           15
       Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 16 of 18



otherwise controlled substance without fear of prosecution under the Pennsylvania

CSA.

       The government’s final argument is that there is “no evidence that an

individual would be convicted under” Section 780-113(a)(30) “for distribution of

hemp.” (Doc. 79 at 13). The government quotes Gonzalez v. Duenas-Alvarez, 549

U.S. 183 (2007), for the proposition that to “find that a state statute creates a crime

outside the generic definition . . . requires a realistic probability, not a theoretical

possibility, that the State would apply its statute to conduct that falls outside the

generic definition of a crime.” (Id. (quoting Gonzalez, 549 U.S. at 193)). According

to the government, “the state of Pennsylvania would never prosecute an individual

under [Section] 780-113 for an offense involving hemp.” (Doc. 79 at 13-14). If at all,

the government maintains, a person would be prosecuted under the enforcement

provisions of the Industrial Hemp Research Act, 3 PA. CONS. STAT. § 707.

       We reject this speculative argument for two reasons. First, Miller was

convicted in 2008, eight years before passage of the Industrial Hemp Research Act.

Second, the Third Circuit has rejected the “realistic probability” inquiry when the

elements of the prior state conviction plainly do not match the corresponding

federal offense. See Salmoran v. Attorney Gen., 909 F.3d 73, 81-82 (3d Cir. 2018);

Singh, 839 F.3d at 286 & n.10. Our court of appeals does not require defendants to

identify cases of actual prosecution when the state statute “expressly authorizes the

state government to enforce broader conduct.” Salmoran, 909 F.3d at 82. In such

situations, “no ‘legal imagination’ is required to hold that a realistic probability

exists that the state will apply its statute to conduct that falls outside the generic


                                            16
          Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 17 of 18



definition of the crime.” Id. (quoting United States v. Grisel, 488 F.3d 844, 850 (9th

Cir. 2007), abrogated on other grounds, United States v. Stitt, 586 U.S. ___, 139 S. Ct.

399 (2018)); see also Jean-Louis v. Attorney Gen., 582 F.3d 462, 481 (3d Cir. 2009).

      Assuming arguendo a “realistic probability” of prosecution is required, we

are satisfied that it exists. As Miller correctly observes, what mattered at the time of

his conviction, and likely still matters for Pennsylvania’s CSA today, is that the

substance seized by law enforcement tests positive for “marihuana,” a Schedule I

controlled substance. See Commonwealth v. Smith, No. 247 MDA 2016, 2016 WL

5266633, at *1 (Pa. Super. Ct. Sept. 22, 2016) (nonprecedential) (explaining that the

“marijuana was field tested and confirmed to contain THC, a Schedule I controlled

substance”); (see, e.g., Doc. 80-1 (finding that “vegetable matter” examined by

laboratory “weighed 2.45 g[rams] and contained marihuana, (Schedule I)”)). The

percentage of THC in marijuana is irrelevant under the Pennsylvania CSA;

prosecution can follow if the substance is identified as “marihuana” through

detection of the presence of any level of THC. See 35 PA. STAT. AND CONS. STAT.

§§ 780-102(b), -104(1)(iv), -113(a)(30); Smith, 2016 WL 5266633, at *1. 9




      9
        See also Terrie Morgan-Besecker, Lack of better THC test cause for concern,
CITIZENS’ VOICE (July 27, 2019), https://www.citizensvoice.com/news/lack-of-better-
thc-test-cause-for-concern/article_4caff087-a8aa-5d8f-afec-8c88961a6da6.html
(noting that, according to Pennsylvania State Police Trooper Ryan Tarkowski, the
State Police crime laboratory “tests [marijuana] only for the presence of THC, not
the level”); Tim Prudente, How Congress passed a farm bill and left Maryland police
labs unable to test for marijuana, BALTIMORE SUN (June 24, 2020, 6:00 AM),
https://www.baltimoresun.com/news/crime/bs-pr-md-cr-police-marijuana-testing-
20200624-7ccylm6cm5gw7f7axrt3ma6tja-story.html (discussing identical testing
problems for law enforcement in Maryland).


                                            17
         Case 1:18-cr-00006-CCC Document 94 Filed 08/19/20 Page 18 of 18



       In sum, the government’s counterarguments are unavailing. We are

constrained to conclude that Miller’s 2008 conviction for possession with intent to

deliver marijuana under Section 780-113(a)(30) sweeps more broadly than its

federal counterpart and thus cannot qualify as a “controlled substance offense”

under Section 4B1.2(b).

III.   Conclusion

       For these reasons, the court will sustain Miller’s objection to the presentence

report’s career-offender designation. Miller has, at most, one controlled-substance

predicate and therefore cannot be classified as a career offender. We will also

sustain his related objection to utilization of Section 2K2.1(a)(2) to establish his base

offense level because he does not have two qualifying prior controlled-substance

convictions. An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:     August 19, 2020
